EXHIBIT 10.5
 
Cellular Biomedicine Group
 
[_____________]
 
To:   [__________]




Re:    Cellular Biomedicine Group Board of Directors – Appointment Letter


Dear [___________]:


We are pleased to offer you a director position on our Board of Directors.  As
discussed, Cellular Biomedicine Group Ltd., a British Virgin Islands corporation
(“CBMG”) is merging with EastBridge Investment Group Corp. (OTCQB: EBIG)
(“EastBridge”) to form a combined company in Delaware to be named “Cellular
Biomedicine Group, Inc.” (the “Company”).  The merger is expected to be
consummated on or around January 22, 2013.


The purpose of the board of directors of the Company (the “Board”) is to manage
and direct the property, affairs and business of the Company.  The Board plans
to meet approximately once per calendar quarter, or as circumstances may
require.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company, effective on the date
of closing of the merger (“Effective Date”), and this letter agreement contains
all the terms and conditions of your service as a director.


1.           Term.  The Company's Board of Directors shall consist of three
classes (Class I, Class II, and Class III), each with staggered terms.  You
agree to be appointed as a Class [I][II][III] director, which class shall have
an initial [_____] (_) year term ending on the date of the annual stockholders
meeting of the Company occurring in 2016, and when your successor Class [___]
director is duly elected and qualified.  The position shall be open for election
once every three years at the Company’s annual meeting of stockholders occurring
at such three-year interval.  If you are re-elected to any additional term as
director, the terms and provisions of this agreement shall remain in effect.
 
Board of Directors Offer Letter
 
1

--------------------------------------------------------------------------------

 


2.           Services and Compensation.  You agree to render services required
as a director on the Company’s Board of Directors, the responsibility and
function of which is to manage and direct the Company’s business, property and
affairs (hereinafter your “Duties”).  You further agree to consult with other
members of the Board at meetings held no less frequently than once per calendar
quarter in locations and times designated by the Chairman of the Board of
Directors.  The Board is also pleased to designate you as a member of the Audit
Committee, and you agree to serve on such committee as Audit Committee Chairman,
subject to the Board’s routine qualification procedure.  You may be appointed by
the Board or Chairman to serve on other committees (such as Compensation and/or
Nominating), and you agree to serve on those committees if appointed.  In
consideration for your services as a member of the Board and Chairman of the
Audit Committee, the Company agrees to pay you USD $30,000 per year (pro rated
daily based on a 360 day year for any portion of the year should you serve for
less than a full term).  In addition as a non-employee director you will be
eligible to receive an option grant under the Company’s 2011 Equity Incentive
Plan, and receive an award which shall vest monthly or quarterly (as the case
may be in the definitive option agreement), over a three year period of
continuous service (the cash compensation plus any option grant is referred to
as the “Annual Compensation”).  The number of shares of common stock under your
incentive stock option award is subject to review and confirmation by the
Chairman of the Board of Directors and/or Compensation Committee, however at
this time we anticipate that the number of shares under your initial option
grant shall constitute up to 0.1% of the total outstanding number of shares of
the combined Company post-merger.  The Annual Compensation shall be paid in
accordance with the Company’s general practices as determined by the Board of
Directors.  In the event of a subdivision of the outstanding common stock or a
combination or consolidation of the outstanding common stock into a lesser
number of shares, the incentive stock option portion of the Annual Compensation
referenced above shall automatically be adjusted proportionately. Your
compensation as a director in any future periods is subject to the determination
of the Board of Directors and/or Compensation Committee, and may differ from
year to year, and may differ in subsequent terms should you be re-elected to
serve additional terms on the Board.
 
2.           Expenses.  The Company agrees to reimburse you for all reasonable
documented out-of-pocket expenses that you incur in order to attend meetings of
the board of directors, and any other expenses approved in advance in writing by
the Company.


4.           Services for Others.  You shall be free to represent or perform
services for other persons during the term of this agreement.  However, you
agree that you do not presently perform and do not intend to perform, during the
term of this agreement, similar Duties, consulting or other services for
companies whose businesses are or would be, in any way, competitive with the
Company (except for companies previously disclosed by you to the Company in
writing).  Should you propose to perform similar Duties, consulting or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company.


5.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this agreement may not be assigned without the prior written
consent of the Company.


6.           Confidential Information; Non-Disclosure.  In consideration of your
access to the premises and/or certain Confidential Information of the Company,
in connection with your business relationship with us, you hereby represent and
agree as follows:
 
Board of Directors Offer Letter
 
2

--------------------------------------------------------------------------------

 
 
a.           Definition.  For purposes of this agreement the term “Confidential
Information” means:


i.            Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.          By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
protocols, methods, processes, formulas, designs, inventions (whether or not
patentable or registrable under copyright or similar laws, and whether or not
reduced to practice), discoveries, concepts, ideas, improvements, techniques,
methods, research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.            Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;


ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.          Information known by you prior to receipt of such information from
the Company, which prior knowledge can be documented.


c.           Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same, nor will you use any of the same except as
necessary in connection with executing your Duties as a member of the Board.  In
the event you receive any such documents or items by personal delivery from any
duly designated or authorized personnel of the Company, you shall be deemed to
have received the express written consent of the Company to possess such
material.  In the event that you receive any such documents or items, other than
through personal delivery as described in the preceding sentence, you agree to
inform the Company promptly of your possession of such documents or items.  You
shall promptly return any such documents or items, along with any reproductions
or copies to the Company upon the Company’s demand or upon termination of this
agreement.
 
Board of Directors Offer Letter
 
3

--------------------------------------------------------------------------------

 


d.           No Disclosure.  You agree that you will hold in strict trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the
Company.  You further agree that the provisions of this Section 6 shall survive
termination of this agreement for three (3) years after the date of termination.


7.           Entire Agreement; Amendment; Waiver.  This agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement.  The failure of any party at any time to require performance by any
other party of any provision of this agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of agreement.
 
 
[Remainder of Page Left Blank Intentionally]
 
 
 
 
 
Board of Directors Offer Letter
 
4

--------------------------------------------------------------------------------

 
 
 
The Agreement has been executed and delivered by the undersigned on the date set
forth below, and shall be deemed effective as of the Effective Date.
 
 

 
Sincerely,
         
CELLULAR BIOMEDICINE GROUP LTD.
         
 
By:
       
Steven Liu
     
Chairman and Chief Executive Officer
                 
EASTBRIDGE INVESTMENT GROUP CORP.
           
By:
       
Keith Wong
     
Chief Executive Officer
          AGREED AND ACCEPTED:                       [Name]                  
Date:            

 
 
Board of Directors Offer Letter
 
5

--------------------------------------------------------------------------------